Citation Nr: 1000426	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-01 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
status post (s/p) bilateral submandibular gland excision with 
parotid swelling (previously evaluated as s/p removal of 
right submandibular gland). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1972 to 
December 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2005 
rating decision issued by the RO.

In the November 2009 Written Brief Presentation, the Veteran 
seems to insinuate a claim for service connection for scars.  
As this claim has been neither procedurally prepared nor 
certified for appellate review, the Board is referring this 
claim to the RO for initial consideration and appropriate 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The Veteran's service-connected bilateral submandibular gland 
disability is shown to be manifested by raspy/hoarse voice 
with interarytenoid thickening and early nodule 
formation/swelling of the vocal cords.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation of 30 
percent, but no higher, for the service-connected s/p 
bilateral submandibular gland excision with parotid swelling 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 
4.97, Diagnostic Code 6516 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in October 2004.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for the s/p 
bilateral submandibular gland excision with parotid swelling 
in a notice of disagreement, no further duty to inform the 
Veteran of the requirements of VCAA exists.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, an examination has been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in a letter sent to the Veteran 
in March 2006.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all 
identified and authorized records relevant to the matter have 
been requested or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2.  Staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from 
the time the claim is file until VA makes a final decision.  
See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14.

Under 38 C.F.R. § 4.97, Diagnostic Code 6516, chronic 
laryngitis with hoarseness, with inflammation of cords or 
mucous membrane, warrants a 10 percent evaluation.  In cases 
of hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy, a 
30 percent evaluation is assigned.

Factual Background and Analysis

In the appealed rating decision, the RO granted an increased 
10 percent rating for the service-connected s/p bilateral 
submandibular gland excision with parotid swelling, effective 
July 26, 2004, the date of claim for increase.  

In March 2005, the Veteran received a VA examination to 
evaluate the severity of her submandibular gland disability.  
She complained of parotid swelling; however, physicians were 
unable to attribute the swelling to any particular etiology.  
She complained of dysphagia with solid foods, wish required 
her to "wash the food down."  She had dry mouth and noticed 
intermittent hoarseness and a raspy voice with an occasional 
cough.

Objectively, she had a mild raspy quality to her voice; 
however, she communicated well.  Initial inspection of the 
head, neck and face were within normal limits; however, there 
was a little bit of fullness over the left parotid.  Ear 
examination was unremarkable.  Anterior rhinoscopy revealed a 
right nasal septal deviation; however, there were no masses 
or lesions seen.  There was some mild nasal mucosal 
congestion and the nasal cavity was decongested and sprayed 
with topical anesthetic spray.  Oral cavity and oropharynx 
were clear and tonsils were one plus.  The teeth were in good 
condition.  There were no mucosal lesions seen.

Neck examination revealed no palpable lymphadenopathy, 
palpable masses or palpable tenderness; however, there were 
two scars on either side of the midline of the neck secondary 
to the submandibular gland excision, but there were no 
palpable masses on the neck examination.  On palpation of the 
parotid glands, the left parotid gland had some thickening, 
which felt like scar tissue, just at the attachment of the 
ear where there was an incision line from two prior parotid 
biopsies.  There was some firmness below the skin in this 
area.  The left parotid gland was slightly larger than the 
right parotid gland.  On the right side there were no 
palpable masses, palpable lesions or palpable tenderness.  
There was some very slightly discolored skin around the 
parotid gland.

Fiberoptic laryngoscopy of the left nasal cavity showed thick 
mucinous drainage which seemed to be consistent with allergic 
rhinitis and nasal mucosal congestion.  Examination of the 
right nasal cavity was unremarkable.  Examination of the 
larynx showed the true mobile vocal cords. There was edema of 
the vocal cords and apparent early nodule formation (or just 
swelling of the vocal cords).  There was a slight glottic 
cap.  The pyriforms, base of the tongue and valleculae all 
appeared free of disease.  There was a lot of pooling of 
secretions secondary to the local anesthetic.  There were no 
masses or lesions seen; however, there was interarytenoid 
thickening, which would be consistent with laryngopharyngeal 
reflux. 

The examiner suggested the condition could be related to 
multiple etiologies.  Subsequent addendum diagnosed s/p 
submandibular gland bilaterally, with residuals of a 
hoarseness and raspy voice with parotid swelling 
intermittently.  The examiner recommended placing the Veteran 
on a proton pump inhibitor on a daily basis for her 
disability.

Given its review of the evidence of record, the Board finds 
that for the entire period of the appeal, the Veteran's 
service-connected s/p bilateral submandibular gland excision 
with parotid swelling is shown to be essentially manifested 
by hoarseness, with thickening or nodules of cords and 
submucous infiltration.  In this regard, the Board notes that 
the March 2005 VA examination found such symptoms as edema of 
the vocal cords, apparent early nodule formation (or just 
swelling of the vocal cords), a slight glottic cap, 
interarytenoid thickening and mucosal congestion.  For these 
reasons, a 30 percent evaluation is warranted.  38 C.F.R. §§ 
4.7, 4.97 DC 6516.  Sinusitis, total laryngectomy, aphonia, 
stenosis of the larynx, injuries to the pharynx, bacterial 
rhinitis and granulomatous rhinitis have not been 
demonstrated by the evidence of record; thus an evaluation in 
excess of 30 percent is not warranted.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency 
of the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board notes that the Veteran's s/p bilateral 
submandibular gland excision with parotid swelling has not 
necessitated frequent periods of hospitalization, and there 
is no objective evidence that it has resulted in marked 
interference with her employment.  The facts of this case do 
not present such an extraordinary disability picture such 
that the Board is required to remand this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Additionally, the Board is aware of the Court's recent 
decision in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In 
this decision, the Court found that a claim for a total 
disability rating based upon individual unemployability 
(TDIU) was not a free-standing claim in the instance of a 
rating claim where a request for TDIU, either overtly stated 
or implied by a fair reading of the claim or of the evidence 
of record, was indicated.  Here, however, there is no 
suggestion from the record that the Veteran has asserted that 
her underlying disability has resulted in unemployability.  
Accordingly, the Board finds that there is no corresponding 
TDIU claim raised by the record.  


ORDER

An increased evaluation of 30 percent, but not higher, for 
the service-connected s/p bilateral submandibular gland 
excision with parotid swelling is granted, subject to the 
regulations controlling the disbursement of VA monetary 
benefits.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


